Citation Nr: 0717498	
Decision Date: 06/12/07    Archive Date: 06/26/07	

DOCKET NO.  04-43 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for arthritis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from March 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Seattle, Washington, that granted service connection 
for left foot arthritis and assigned a noncompensable 
disability rating, effective April 1, 2004, the day following 
the veteran's retirement from active service.

The record shows service connection is in effect for a lumbar 
spine disability rated as 10 percent disabling, right foot 
sprain with arthritis, rated as 10 percent disabling, and 
hypertension, rated as noncompensably disabling.  A combined 
disability rating of 20 percent has been in effect from 
April 1, 2004.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made all reasonable efforts to 
develop such evidence.

2.  The manifestations of the left foot sprain with arthritis 
include tenderness and stiffness.  The manifestations are 
productive of some interference with daily activities.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent 
for left foot sprain with arthritis are reasonably met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3,.159, 4.71a, Diagnostic 
Codes 5010-5003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

In view of the favorable outcome of the claim, compliance 
with the VCAA need not be discussed in detail.  The Board 
notes that a review of the record reveals there has been 
substantial compliance with the VCAA throughout the 
development of the claim.  The veteran was sent 
communications by VA with regard to the VCAA.  One letter 
dated in October 2005 specifically informed him that he was 
to provide any evidence or information that he thought would 
support his claim.  He was told that if he had any evidence 
in his possession pertaining to the claim, he was to submit 
it to VA.  He was also told at that time how he could help 
and how VA would help him in developing the claim.  He was 
also informed of what the evidence had to show to establish 
entitlement to an increased disability evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.

In order to evaluate the level of disability and any changes 
in a condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim,  the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Essentially, this means that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based upon the facts 
found-a practice known as assigning "staged" ratings.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include the functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize painful motion of joint or periarticular pathology 
as productive of disability, and to recognize actually 
painful, unstable, or misaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995) held that, where the evaluation is 
based upon limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
also related considerations.  Within this context, any 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
Section 4.40 does not require a separate rating for pain, but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Traumatic arthritis substantiated by X-ray findings is rated 
as degenerative arthritis.  38 C.F.R. § 4.71, Diagnostic 
Code 5010.  Under Code 5010, degenerative arthritis, 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  With regard to the feet, the Board 
notes that a minimum 10 percent rating is warranted for 
moderate injury of the foot.  A 20 percent evaluation is 
warranted for moderately severe injury, while the maximum 
rating of 30 percent is provided when there is a severe 
injury involving the foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

In the instant case, the veteran has been evaluated as 
0 percent disabling for left foot arthritis under Code 5010.

Analysis

The Board assures the veteran it has thoroughly reviewed all 
the evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or in his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran should not 
assume the Board has ignored pieces of evidence not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
provides reasons for rejecting evidence favorable to the 
veteran).

Based on a longitudinal review of the record, the Board finds 
that, particularly with reasonable doubt being resolved in 
the veteran's favor, the assignment of a 10 percent 
disability rating for arthritis of the left foot is warranted 
for the entire appeal period.  The Board believes that the 
requirement of a finding of functional loss due to pain is 
supported by adequate pathology.  At the time of an 
examination in October 2003, the veteran referred to pain in 
the left foot during exercise activities.  He also complained 
of pain while standing and walking, but not at rest.  It was 
indicated at that time he had no functional impairment.  
X-ray findings reportedly showed degenerative joint disease 
of the left foot.  Examination at that time showed no sign of 
painful motion, edema, disturbed circulation, weakness, 
atrophy or tenderness.  Nevertheless, as noted above, the 
veteran did refer to pain in the foot on activity and while 
standing and walking.

Additional pertinent medical evidence shows a report of an 
official examination accorded the veteran in August 2004.  It 
was noted that he had been previously X-rayed and seen by a 
podiatrist but had not been offered any treatment.  At rest 
he had some stiffness in both feet.  While standing and 
walking, he also referred to pain and stiffness.  He also 
referred to functional impairment with difficulty walking 
one-half mile.  He was not able to jump or run and complained 
of difficulty standing for long periods of time.  He had not 
lost any time from work because of his bilateral foot pain.  
Examination findings included normal gait and no instability.  
X-ray studies showed early arthritic changes of the 1st 
metatarsophalangeal joint of the left foot.  There was left 
lateral foot tenderness with a full range of motion, negative 
edema, warmth, or synovitis.  Notation was also made of some 
stiffness of the left lateral foot.  The examiner advised 
that the veteran avoid prolonged standing, walking, running, 
or jumping at the present time.

Based on the foregoing, the Board finds that with the 
notation of left foot tenderness and stiffness productive of 
some functional restriction, a 10 percent disability rating, 
but not more, is warranted.  A higher rating is not in order 
as the post service 



						(Continued on next page)





evidence shows full range of motion of the left foot, with no 
indication of edema, warmth, weakness, atrophy, or 
instability.


ORDER

An initial 10 percent disability rating, but not more, for 
arthritis of the left foot is granted.  The appeal is allowed 
subject to the governing laws and regulations pertaining to 
the award of monetary benefits.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


